Citation Nr: 0534157	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  


FINDINGS OF FACT

1.  The veteran is not currently shown to have any medically 
confirmed back disorder that is attributable to his military 
service.

2.  The veteran is not currently shown to have any medically 
confirmed bilateral hearing loss that is attributable to his 
military service.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted, 
and arthritis of the spine may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  Service connection for bilateral hearing loss is not 
warranted, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in February 2002 
(letter) and April 2004 (statement of the case (SOC)) 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The letter 
requested the veteran to "tell us about any additional 
information or evidence" that he wished VA to try to obtain.  
The SOC requested the veteran to "provide any evidence [in 
his] possession that pertains to his claim[s]."  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis of the spine and a sensorineural hearing loss may 
be presumed to have been incurred in service if they were 
compensably disabling within one year of the veteran's 
separation from active duty. 

Hearing disability, for purposes of VA compensation, is when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the service medical records shows that clinical 
findings reported in the course of the veteran's December 
1972 enlistment examination were all normal.  

In August 1973, the veteran complained of low back pain that 
affected both sides of his back.  Similar complaints were 
reported in February 1974, and in April 1974 a prominent T4 
midline "bump" was noted.  The diagnosis was low back pain.   

In December 1973, the veteran complained of a pulled muscle 
in his back following his slipping and falling in the snow.  
A pertinent diagnosis was not offered.  

Chronic back pain was diagnosed in March 1977, and an X-ray 
study showed findings of sponylolysis at L5 that was not 
associated with a spondylolisthesis.  Notably, the veteran 
reported the onset of back pain as dating from December 1973 
when he slipped and fell.  

In May 1977, the veteran reported a one month history of back 
pain.

At a March 1978 periodic physical examination the veteran 
reported a history of recurrent back pain.  In November 1978, 
the appellant was found to have paraspinous muscle tightness 
at L1-L4.  The assessment was muscle strain. 

The March 1978 examination is also notable for a diagnosis of 
a high frequency hearing loss.  The Board observes, however, 
that the elevated findings were limited to the 6000 Hertz 
level.  He complained of bilateral high frequency hearing 
loss in August 1978.  Various audio testing reports (dated in 
January 1977, August 1980, August 1981, and February 1982) 
are of record.  None showed a hearing loss for VA purposes as 
that term is defined at 38 C.F.R. § 3.385.  

Low back pain was diagnosed in April 1982.  But at a July 
1982 examination neither a back disorder nor a hearing loss 
was diagnosed.  

In this case, a review of the post service VA medical records 
on file, dated in 2001 and 2002, includes neither a diagnosis 
of a back disorder nor of bilateral hearing loss.  Indeed, 
physical examination in December 2001 revealed no pain or 
tenderness on examination of the back.

At his June 2005 video conference hearing at the RO before 
the undersigned Veterans Law Judge, the veteran testified 
that he was treated in service for back-related problems, but 
that he not currently being treated for his back.  He added 
that his claimed bilateral hearing loss was related to 
inservice acoustic trauma (artillery fire), and that a 
private physician had told him that he had hearing loss which 
was related to his military service.  Unfortunately, he could 
not remember the name of this physician.  As was the case 
with his claimed back disorder, he testified that he was not 
being treated for problems relating to hearing loss.  

The Board has reviewed all VA medical records of record dated 
from 2001 to 2002.  None of these records show that the 
veteran was treated for, or was diagnosed as having, either a 
back disorder or bilateral hearing loss.  In the absence of 
proof of a present disability, there cannot be a valid claim 
[of service connection].  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The claims are therefore denied.  

As to the veteran's written statements to the RO, and 
testimony via video conference before the undersigned, 
essentially asserting that he has back and hearing loss 
disorders due to his period of service, the Board notes that 
these lay assertions alone are insufficient to substantiate 
his claims, without supporting medical evidence of current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  The veteran has not been shown to be competent to 
provide a medical diagnosis or medical nexus evidence.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection is denied for a back disorder and for 
bilateral hearing loss.


REMAND

The record on appeal shows that during his June 2005 hearing 
before the undersigned, the veteran testified that he had 
recently been treated for psychiatric-based problems at the 
Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  
Review of the claims file shows that most recent treatment 
records from this facility are dated in January 2002.  The 
appellant added that medical personal at the Dorn facility 
had told him that his current psychiatric symptoms are 
related to his military service.  The Board will therefore 
remand this matter to ensure that all pertinent and available 
VA medical records from the VAMC are obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992)

The veteran also testified in June 2005 that a good friend of 
his (and a member of his unit), James Williams, was killed in 
a motor vehicle accident while they were serving with Second 
Battalion, 23rd Field Artillery.  He noted this accident 
occurred in 1974 or 1975, and that the event caused him to be 
depressed.  The veteran's DD214 shows that his last duty 
assignment and major command was with the Third Battalion, 
21st Field Artillery, 5th Infantry Division.  As part of a 
PTSD questionnaire supplied VA by the veteran in November 
2003, the veteran claimed that James Williams was killed 
during a training exercise in "Graffinville" or 
"Grafenwohr" Germany in the summer of 1975.  A personnel 
record of record shows that between July and September 1975 
(summer) the veteran served with the "Headquarters and 
Headquarters Battery, Second Battalion, Third Field 
Artillery, Germany (attach)."  The RO is not shown to have 
sought verification of the incident involving the death of 
James Williams.  

An inservice mental status examination conducted in July 1982 
showed no significant mental illness.  Still, the Board also 
observes that a March 1981 clinical record shows that the 
veteran complained of depression, and his mood was reported 
to be mildly depressed.  The examiner, however, opined that 
the veteran was "attempting to present a false negative 
psychiatric picture...."

The post service medical record includes diagnoses of major 
depressive episode with psychotic features.  See August and 
September 2001 VA outpatient psychiatric records.  

Therefore, the case is REMANDED for the following action:

1.  The RO should obtain copies of 
complete records of treatment afforded 
the veteran at the Dorn VAMC in Columbia, 
South Carolina since January 2002.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a)  
notify the claimant of the specific 
records that it is unable to obtain; (b)  
explain the efforts VA has made to obtain 
that evidence; and (c)  describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

2.  The RO should contact the veteran and 
request that he provide, in as specific 
detail as possible, the name and location 
of the unit to which he was assigned at 
the time of the death of his friend, 
James Williams.  He should also be asked 
for the date (within 60 days) that the 
incident causing the death of James 
Williams took place.  The veteran should 
then be notified that his claim of 
entitlement to service connection for 
PTSD will be denied unless he can provide 
evidence of an independently verifiable 
in-service stressor that is responsible 
for PTSD.

3.  After waiting an appropriate period 
of time for the veteran to respond, the 
RO should provide any available 
information regarding the claimed 
stressor, as well as any additional 
information received by the appellant, to 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  Request that 
they undertake a search of the unit 
records for Second Battalion, 23rd Field 
Artillery, for the summer of 1975 (or a 
more specific time frame, if supplied by 
the veteran pursuant to this remand) for 
any evidence pertaining to the death of 
James Williams.  The USASCRUR should be 
informed that the veteran's DD 214 shows 
that his last duty assignment and major 
command was with the Third Battalion, 
21st Field Artillery, Fifth Infantry 
Division.  USASCRUR should also be 
informed that the veteran served with 
Headquarters and Headquarters Battery, 
Second Battalion, Third Field Artillery 
in Germany between July and September 
1975.  If the search yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

4.  After associating any evidence 
obtained in connection with the above 
development with the claims file, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
psychiatrist for review in conjunction 
with the examination.

Based on a review of the claims folder 
and the results of the examination, the 
psychiatrist is to opine as to the 
following:

i.  As to any currently diagnosed 
depressive disorder:

a.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
a depressive disorder was incurred 
or aggravated by military service?

b.  Is it as least as likely as not 
any diagnosed psychosis with a 
depressive component manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service?

ii.  As to PTSD, if the above search for 
evidence verifies the in-service accident 
which caused the death of James Williams.

a.  Is it as least as likely as not 
that any currently diagnosed PTSD 
was caused by the vehicle accident 
in military service, or by any other 
in-service incident?  

b.  Is it more likely than not that 
PTSD was caused by stressors which 
occurred prior to or after the 
veteran's active duty service?

In providing the above opinions, the 
examiner should specifically comment on 
the relevance of the above-mentioned 
March 1981 clinical record which shows 
that the veteran's mood was reported to 
be mildly depressed.  

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any examination documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, the RO should reconsider 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD and depression.  If the 
determination remains unfavorable to the 
veteran, he should be furnished a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decisions reached.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


